Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the RCE amendment filed on 5/7/21.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 of the instant application are compared to claims 1, 11,  and 16  of US Patent No. 10,303,613 in the following table:
Instant Application
US Patent 10,303,613(15/691859)
1.  An apparatus, comprising: 
an array of memory cells configured to store multiple cache entries per page of memory cells; and 

sense circuitry configured to: 

determine whether cache data corresponding to a request from a cache controller is located in at least one of a plurality of locations in the array corresponding to the request by: 

opening a single page in the array that includes a plurality of slots where each of a 

wherein the single page 


(and comparing tag data associated with the plurality of ways that is read from the single page in the cache to tag data from the request using comparison logic located on the cache.)

wherein the tag data and the cache data associated with the plurality of ways is located in the plurality of slots in the single page and 















wherein the tag data read from the single page in the array is the only tag data read 
and is located in the array based on information in the request from the cache controller 









an array of memory cells configured to store multiple cache entries per page of memory cells; and 

sense circuitry configured to: 

determine whether cache data corresponding to a request from a cache controller is located in at least one of a plurality of locations in the array corresponding to the request by: 

opening a single page in the array that includes a plurality of slots where each of 

wherein the single page is located based on information in the request;  

and comparing tag data associated with the plurality of ways that is read from the single page in the cache to tag data from the request using comparison logic located on the cache, 

(opening a single page in the array that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the request are located, wherein the single page is located based on information in the request

wherein the tag data read from the single page in the array is the only tag data read and wherein the plurality of locations in the array correspond to a particular location in a memory device that is mapped to the plurality of locations in the array where the data corresponding to the request is also located)



wherein the tag data read from the single page in the array is the only tag data read and wherein the plurality of locations in the array correspond to a particular location in a memory device that and (determine whether cache data corresponding to a request from a cache controller is located in at least one of a plurality of locations in the array corresponding to the request by: )

 



receiving a read request from a cache controller; 

determining whether cache data corresponding to the read request is located in the cache by: 

opening a single page in the cache, 







(reading tag data from the single page; 
and comparing the tag data 


read from the single page in the cache to tag data from the read request using comparison logic located on the cache.)  

wherein the tag data and the cache data associated with the plurality of ways is located in the plurality of slots in the single page and 











wherein the tag data read from the single page in the cache is the only tag data read 
based on information in the request from the cache controller 

wherein the single page 


	

is mapped to a particular location in a memory device where the data corresponding to request is located and the single page; 
11.  A method for operating cache, comprising: 

receiving a read request from a cache controller;  

determining whether cache data corresponding to the read request is located in the cache by: 

opening a single page in the cache 

that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the read request are located;  


and comparing tag data associated with the plurality of ways 


read from the single page in the cache to tag data from the read request using comparison logic located on the cache, 

(opening a single page in the cache that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the read request are located 

comparing tag data associated with the plurality of ways read from the single 
page in the cache to tag data from the read request using comparison logic 
located on the cache,)




wherein the tag data read from the single page in the cache is located in the cache 

wherein the single page in the cache corresponds to 

a particular location in a memory device that 
is mapped to the single page in the cache where the data corresponding to the request is also located. 




a cache comprising an array of memory cells and sense circuitry, 

wherein the cache is coupled to a cache controller via an input interface and 

an output interface, and wherein the cache is configured to: 

receive a command via the input interface; process the command by: 


reading data from only a particular page in the cache based on information in the command, where the particular page includes a plurality of slots mapped to a location in a memory device where data corresponding to the command is located, 



wherein the tag data and the cache data associated with the plurality of ways is located in the plurality of slots in the single page and 














wherein the tag data read from the particular page in the cache is the only tag data read and 





is located in the cache based on information in the command from the cache controller 


and comparing tag data associated with the plurality of slots read from the particular page in the cache to tag data from the command; 

and return a response to the cache controller, via the output interface, indicating whether data associated with the command is located in the cache.  


a cache comprising an array of memory cells and sense circuitry, 

wherein the cache is coupled to a cache controller via an input interface and 

an output interface, and wherein the cache is configured to: 

receive a command via the input interface;  process the command by: 


reading data from only the particular page, 

(locating a particular page in the cache, indicated by the command, that includes a plurality of slots where each of a plurality of ways associated with cache data corresponding to the command are located, 

(locating a particular page in the cache, indicated by the command, that includes a plurality of slots where each of a plurality of ways associated with cache data corresponding to the command are located, wherein the particular page in the cache corresponds to a particular location 

comparing tag data associated with the plurality of ways read from the particular page in the cache to tag data from the command)

wherein the particular page in the cache corresponds to a particular location in a memory device that is mapped to at least one of a plurality of locations in the particular page in the cache where the data corresponding to the command is also located,)

(return a response to the cache controller, via the output interface, indicating whether data associated with the command is located in the cache.)

and comparing tag data associated with the plurality of ways read from the particular page in the cache to tag data from the command;  

and return a response to the cache controller, via the output interface, indicating whether data associated with the command is located in the cache. 


Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of copending US Patent No. 10,303,613. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11, and 16 of copending US Patent No. 10,303,613 contains every element of claims 1, 11, and 16 of the instant application and thus anticipate the claims of the instant application. See MPEP 804. All claimed 
Claims 2-10, 12-15, and 17-20 are also rejected on the same grounds of claims 1, 11, and 16 as they depend on claims 1,11, and 16.

Claims 1 and 11 of the instant application are compared to claims 1 and 11 of US Patent No. 9,779,025 in the following table:
Instant Application
US Patent 9,779,025(14/293,521)
1.  An apparatus, comprising: 
an array of memory cells configured to store multiple cache entries per page of memory cells; and sense circuitry configured to: 

determine whether cache data corresponding to a request from a cache controller is located in at least one of a plurality of locations in the array corresponding to the request by: 

opening a single page in the array that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the request are located, 

wherein the single page 




(and comparing tag data associated with the plurality of ways that is read from the single page in the cache to tag data from the request using comparison logic located on the cache.)

wherein the tag data and the cache data associated with the plurality of ways is located in the plurality of slots in the single page and 

















wherein the tag data read from the single page in the array is the only tag data read 
and is located in the array based on information in the request from the cache controller 




is mapped to a location in a memory device where data associated with the request is located; 

an array of memory cells configured to store multiple cache entries per page of memory cells;  and sense circuitry configured to: 

determine whether cache data corresponding to a request from a cache controller is located in at least one of a plurality of locations in the array corresponding to the request by: 

opening a single page in the array that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the request are located, 

wherein the single page 



and comparing tag data associated with the plurality of ways that is read from the single page in the cache to tag data from the request using comparison logic located on the cache, 

(opening a single page in the array that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the request are located, 
comparing tag data associated with the plurality of ways that is read from the single page in the cache to tag data from the request using comparison logic located on the cache wherein the tag data read from the single page in the array is the only tag data read and is located in the array based on information in the request from the cache controller and wherein the plurality of locations in the array corresponds to a particular location in a memory device that is mapped to the plurality of locations in the array where the data corresponding to the request is also located)

wherein the tag data read from the single page in the array is the only tag data read and is located in the array based on information in the request from the cache controller and wherein the plurality of locations in the array corresponds to 

a particular location in a memory device that 
is mapped to the plurality of locations in the array where the data corresponding to the request is also located;  

and return a response to the cache controller indicating whether cache data is located in at least one of the plurality of 


receiving a read request from a cache controller; 

determining whether cache data corresponding to the read request is located in the cache by: 

opening a single page in the cache, 






wherein the single page 



(reading tag data from the single page; 
and comparing the tag data 

read from the single page in the cache to tag data from the read request using comparison logic located on the cache.)  




wherein the tag data and the cache data associated with the plurality of ways is 






















wherein the tag data read from the single page in the cache is the only tag data read 
based on information in the request from the cache controller 





is mapped to a particular location in a memory device where the data corresponding to request is located and the single page; 





receiving a read request from a cache controller;  

determining whether cache data corresponding to the read request is located in the cache by: 

opening a single page in the cache 

that includes a plurality of slots where each of a plurality of ways associated with the cache data corresponding to the read request are located, 

wherein the single page is located based on information in the read request;  


and comparing tag data associated with the plurality of ways 

read from the single page in the cache to tag data from the read request using comparison logic located on the cache 

without transferring tag data from the cache via an input/output (I/O) interface, 

(opening a single page in the cache 


and comparing tag data associated with the plurality of ways read from the single page in the cache to tag data from the read request using comparison logic located on the cache without transferring tag data from the cache via an input/output (I/O) interface, wherein the tag data read from the single page in the cache is the only tag data read and is located in the cache based on information in the read request from the cache controller and wherein the single page in the cache corresponds to a particular location in a memory device that is mapped to the single page in the cache where the data corresponding to the request is also located;)

wherein the tag data read from the single page in the cache is the only tag data read and is located in the cache based on information in the read request from the cache controller and wherein the single page in the cache corresponds to 

a particular location in a memory device that 
is mapped to the single page in the cache where the data corresponding to the request is also located;  

and returning a response to the cache controller that indicates whether the cache data corresponding to the read request is located in the cache.






Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending US Patent No. 9,779,025. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 11 of copending US Patent No. 9,779,025 contains every element of claims 1 and 11 of the instant application and thus anticipate the claims of the instant application. See MPEP 804. All claimed elements of claims 1, 11, and 16 in the instant application are contained in the claims of the reference application. It has been held that a generic invention is anticipated by the species. MPEP 804(I)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims of the instant application therefore are not patently distinct from the earlier patent/application claims and as such are unpatentable over obvious type double patenting. A later patent/application is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claims 2-10 and 12-15 are also rejected on the same grounds of claims 1 and 11 as they depend on claims 1 and 11.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection and 112 rejection set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138